Title: To James Madison from Auguste Rigaud, 11 June 1813
From: Rigaud, Auguste
To: Madison, James


Monsieur Le Président,
Montpellier Le 11e. Juin 1813.
Sans doute vous Serez étonné qu’un particulier ose adresser un ouvrage au premier Magistrat d’un des premiers peuples de la terre. Mon amour pour le bien public en général, & votre haute réputation Seront mon excuse.
Puissiez vous lire avec quelque intérêt un ouvrage que j’ai composé avec peu de talent mais avec beaucoup d’enthousiasme!
L’approbation que lui ont accordé en france quelques personnages illustrer m’ont fait espérer que mes intentions pourraient ne pas vous déplaire. Je Suis, avec Le plus profond respect, Monsieur le Président Votre très humble, Et très obéissant Serviteur
Auguste Rigaud nègociant
P.S. Monsieur Le Président pourra faire de ce petit poëme l’usage qu’il croira convenable, ou le brules ou le produire.
Je le prie Seulement de m’en accuser la réception.
 
Condensed Translation
JM will doubtless be astonished that a private individual dares to address a work to the first magistrate of one of the first peoples of the world. Rigaud’s excuses for doing so will be his love for the public good and JM’s high reputation. Wishes that JM will read with some interest a work that Rigaud has composed with little talent, but much enthusiasm. The approval it received from some illustrious persons in France gives Rigaud hope that his intentions will not displease JM. Adds in a postscript that JM may make what use he wants of the poem, whether that be to burn it or exhibit it. Asks only that he be informed of its receipt.
